Citation Nr: 9922335	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  98-10 417A	)	DATE
	)
	)


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in 
the Board of Veteran's Appeals' June 1998 decision denying 
entitlement to service connection for degenerative arthritis.

2.  Whether there was CUE in the Board of Veteran's Appeals' 
June 1998 decision denying entitlement to service connection 
for a traumatic disability of the left lower extremity.

3.  Whether there was CUE in the Board of Veteran's Appeals' 
June 1998 decision denying entitlement to service connection 
for chronic bronchitis.


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel






INTRODUCTION

The veteran had recognized guerilla service from April 1945 
to February 1946.  He also had recognized service with the 
new Philippine Scouts from May 1946 to April 1949.  

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in a June 1998 
Board decision.


FINDINGS OF FACT

1.  In June 1998, the Board issued a decision in which it 
concluded that there is no competent evidence of a nexus 
between degenerative arthritis and active service,  a 
traumatic disability on the left lower extremity and active 
service, or between chronic bronchitis and active service.  
Consequently, the claims were found not well grounded.

2.  The Board's decision of June 1998 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's June 1998 decision did not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); 64 Fed. Reg. 2134-2141 
(January 13, 1999) and 64 Fed. Reg. 7090-91 (February 12, 
1999) (to be codified at 38 C.F.R. §§ 20.1400-20.1411).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service records consist of an Affidavit for Philippine Army 
Personnel completed by the veteran in February 1946.  In the 
affidavit, the veteran reported no wounds or illnesses during 
service.  The veteran's separation examination showed no 
musculoskeletal defects and his lungs were noted as normal.  

The National Personnel Records Center, in response to a 
request for information, indicated that the veteran's medical 
records for the period May 1946 to April 1949 were not found.  
However, alternate records were obtained.  Sick reports and 
morning reports show that the veteran was hospitalized from 
December 23, 1947 to December 29, 1947.  The nature of the 
illness was not indicated.  In an application for Department 
of Veterans Affairs (VA) benefits, received in November 1976, 
the veteran reported that in December 1947, he had been 
wounded by shot gun pellets in the left forearm.

In a November 1990 medical certificate, Dr. Avensio Sanquiped 
reported that he had treated the veteran from December 1950 
to November 1990, and that the diagnoses were arthritis of 
the upper and lower extremities and chronic bronchitis.  
Dr. Sanquiped elaborated that the veteran had taken 
prednisone three times per day from 1950 to November 1990.  
He noted that the veteran reported a history of treatment in 
service for acute pain from arthritis of the upper and lower 
extremities.  

A 1996 field investigation concerning Dr. Sanquiped's medical 
qualifications and the availability of patient treatment 
records disclosed the following information: Dr. Sanquiped 
quit practicing medicine in or about 1987 and died of a 
pulmonary disease at the age of 80 in September 1993.  He was 
a general practitioner without a specific field of 
specialization.  In addition, all treatment records had been 
disposed of many years prior to his death.

A March 1995 medical statement from Dr. Cirilo Bitagon 
indicates that the veteran consulted him in 1970 because of 
pain and tenderness over the left lower extremity.  The 
veteran reported that during the Japanese occupation, he was 
captured and hung upside down.  Consequently, he sustained 
several wounds and a traumatic injury over his left lower 
extremity. 

The veteran submitted a joint affidavit dated in August 1995 
from two former comrades indicating that following separation 
from the service the veteran was sick with degenerative 
arthritis, a traumatic disability on the left lower 
extremity, and chronic bronchitis.  Additionally, they 
remembered that the veteran suffered and contracted the 
claimed disabilities during their stay in the forest, 
fighting the Japanese Imperial Army.

In June 1998, the Board denied the veteran's claims.  The 
Board cited to the U.S. Court of Appeals for Veterans Claims 
(Court) decisions in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) and Espiritu v. Derwinski, 2 Vet. App. 492 (1992), in 
support of the determination that the claims were not well 
grounded.  Regarding the veteran's alleged combat and capture 
by the Japanese is World War II, the Board stated, in 
pertinent part:

Despite the inconsistencies, the veteran 
is competent to report that he sustained 
injuries in combat or when captured 
during service.  What is lacking under 
the Caluza test, is medical evidence that 
the veteran's traumatic disability on the 
left lower extremity is related to active 
service.  Specifically there is no 
medical evidence that the veteran's 
traumatic disability on the left lower 
extremity is related to service.  The 
veteran and his former comrades' opinion 
that the traumatic disability on the left 
lower extremity is related to active 
service does not meet this standard.  As 
indicated in Espiritu, 2 Vet. App. 492, 
494-95 questions of medical diagnosis or 
causation require the expertise of a 
medical professional.  He reported a 
history of inservice injury supplied by 
the veteran, and also reported current 
complaints, but did not say that the two 
were related.  There is nothing in the 
record to suggest that the veteran and 
his comrades possess the required 
knowledge or expertise to render a 
medical opinion as to diagnosis or 
causation.

Consequently, the Board found that the claims for 
degenerative arthritis, a traumatic disability on the left 
lower extremity, and chronic bronchitis were not well 
grounded.
 
In July 1998, the moving party sought reconsideration of the 
Board's June 1998 determination.  At that time, the veteran 
referred to the Court's decision in Cartright v. Derwinski, 2 
Vet. App. 24 (1991) and 38 C.F.R. § 3.304(e) and (d) (1998) 
in support of his claims.  Reconsideration of this 
determination was denied in December 1998.  In March 1999, 
the Board provided to the moving party a copy of the 
pertinent regulations regarding a motion for CUE review.  In 
May 1999, the moving party requested revision of the Board's 
June 1998 decision based on CUE.  At this time, reference was 
again made to the Court's decision in Cartright and to 38 
C.F.R. §§ 3.303(b) and 3.304(d)(e) (1998).  It was contended 
that the Board was required to accept as factual statements 
made by the veteran regarding diseases incurred while in 
combat.

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 64 Fed. Reg. 2134-2141 (1999) and 64 Fed. Reg. 7090-91 
(February 12, 1999) (to be codified at 38 C.F.R. §§ 20.1400-
1411).  Pursuant to 64 Fed. Reg. 2134, 2139 (1999) (to be 
codified at 38 C.F.R. § 20.1404(b)), the motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be denied.  Examples of 
situations that are not CUE include, but are not limited to, 
a disagreement as to how the facts were weighed or evaluated, 
64 Fed. Reg. 2134, 2139 (1999) (to be codified at 38 C.F.R. § 
1403(d)(3)), and a failure of the duty to assist, 64 Fed. 
Reg. 2134, 2139 (1999) (to be codified at 38 C.F.R. 
§ 1403(d)(2)).

In this case, the moving party has contended that under the 
Court's decision in Cartright and under 38 C.F.R. §§ 3.303(b) 
and 3.304(d)(e) (1998), the Board was required to accept as 
factual statements made by the veteran regarding diseases 
incurred while in combat.  Under Cartright,  2 Vet. App. at 
25, where the issue is factual in nature, such as whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's testimony, may constitute 
sufficient evidence to establish a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991).  However, as noted by the 
Board in June 1998, where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  A claimant would not meet this burden imposed by 
§ 5107(a) merely by presenting lay testimony because lay 
persons are not competent to offer medical opinions.  See 
Espiritu.  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under § 5107(a).  

With regard to 38 C.F.R. §§ 3.303(b) and 3.304(d)(e), these 
sections do not provide a basis to find CUE within the June 
1998 decision.  The June 1998 decision correctly stated that 
where a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154 (West 1991); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); and 38 
C.F.R. § 3.304 (1998).  However, it was also noted that 
competent evidence of a nexus was still required.  Turpen v. 
Gober, 10 Vet. App. 536 (1997); Libertine v. Brown, 9 Vet. 
App. 521 (1996).  The veteran has never provided evidence of 
such a nexus.  

The nexus element can only be established with lay evidence 
based upon continuity of symptomatology where both the 
manifestations and the underlying disability itself are both 
subject to lay observation.  In other words, while the 
claimant can use lay assertions to establish manifestations 
like pain, he can not link the manifestation to an underlying 
disability unless that disability itself if subject to lay 
observation.  Neither arthritis nor bronchitis are 
disabilities observable by a lay part. 

As stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was [clear and 
unmistakable error] must be based on the 
record and law that existed at the time 
for the prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable error "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 
8 Vet. App. 92, 95 (1995). 

After review of the evidence of record, the undersigned 
concludes that the moving party has not set forth allegations 
that would support a conclusion that there was CUE within the 
June 1998 decision by the Board.  There are no specific 
contentions of error of fact or law in the decision in 
question.  In fact, the contentions amount to a disagreement 
with the outcome of this decision.  He has not set forth any 
basis for a finding of error or any indication why the result 
of this decision would have been different but for an alleged 
error.  Accordingly, in the absence of any additional 
allegations, the motion is denied.


ORDER

The motion for revision of the June 1998 Board decision on 
the grounds of CUE is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

 



